By the Court.

Booth, Chief Justice.
Whatever might be our opinion in case of a common check on a bank payable presently, in relation to which the great names of Chancellor Kent and Judge Story are cited, as distinguishing such an instrument from an inland bill of exchange, on the material, feature, as to whether the drawer is primarily, or only secondarily liable, we do not see any reason for distinguishing this check from a common inland bill. It is an order drawn by Hamilton on the bank, for the payment of a sum to Seymour, or order, on the 19th of September, which is ten days after date; and would be a bill in common form, if expressed to be ten days after date. We do not mean, however, to intimate an opinion that a check payable presently, is not an instrument charging the drawer conditionally. We only decide that this check is; and that to recover upon it, the plaintiff was bound to give notice to the drawer that it was dishonored.
Nonsuit ordered.